Citation Nr: 0406773	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a groin injury.

2.  Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, that denied the veteran's claims of 
entitlement to service connection for a groin injury and a 
heart condition (hereinafter, collectively, the "currently 
appealed claims").  The veteran disagreed with this decision 
in May 1999.  In a statement of the case issued to the 
veteran and his service representative in June 1999, the RO 
concluded that no change was warranted in the denial of the 
currently appealed claims.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in July 
1999.  In supplemental statements of the case issued to the 
veteran and his service representative in July and November 
1999, the RO again concluded that no change was warranted in 
the denial of the currently appealed claims.

It is noted that, by rating decision dated in January 2002, 
the RO denied the veteran's claims of entitlement to service 
connection for a groin injury and a heart condition pursuant 
to the Veterans Claims Assistance Act of 2000.  The veteran 
and his service representative were notified of this decision 
in March 2002.  In a supplemental statement of the case dated 
in January 2002 and issued to the veteran and his service 
representative in February 2002, the RO concluded that no 
change was warranted in the denial of the veteran's claims.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Residuals of a groin injury are not currently shown.

3.  A heart condition was not shown in service or within the 
first post service year and his current hearing loss is not 
related to service.


CONCLUSIONS OF LAW

1.  A groin injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A heart condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

With respect to the currently appealed claims, a 
substantially complete application was received on February 
26, 1999.  Thereafter, in a rating decision dated in March 
1999, the RO denied the currently appealed claims.  Only 
after this rating action was promulgated did the AOJ (in this 
case, the RO), on September 6, 2001, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board 
concludes that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  Thus, there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise, it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In cases such as this, there simply is no 
"adverse determination" for the appellant to overcome, as 
discussed by the Court in Pelegrini.  See Pelegrini, 17 Vet. 
App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on September 6, 
2001, was not given prior to AOJ adjudication of the 
currently appealed claims, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  As noted below, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for a groin injury and a 
heart condition.  In a letter dated in September 2001, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, and what records the veteran 
was expected to provide in support of his claims.  The 
veteran and his representative were provided with a copy of 
the appealed rating decision, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for a groin injury and a heart condition.  By way 
of these documents, they also were specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Further, VA advised the veteran in a letter dated in March 
2003 that he was being scheduled for a Travel Board hearing 
at the RO in April 2003, although the veteran failed to 
report.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to service connection for a groin injury and a 
heart condition poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Given the two separate disabilities for which the veteran 
claims entitlement to service connection, the Board will 
review each in turn and then determine whether the veteran 
has established entitlement to service connection for a groin 
injury and a heart condition.

Service Connection for a Groin Injury

A detailed review of the veteran's service medical records 
indicates that he reported no history, diagnosis, or 
treatment of a groin injury at the time of his enlistment 
physical examination in June 1974.  In fact, the veteran 
reported that he was in good health at this examination.  
Clinical evaluation of the veteran revealed that his lower 
extremities were normal and he was found qualified for 
enlistment.

The veteran's service medical records reveal that he was seen 
on July 24, 1975 after being hit by a rock the previous day 
in the "growing area", which the Board presumes is the 
groin area.  No abnormalities were noted.  He was treated 
with aspirin.  The service medical records are completely 
silent for any further treatment or complaints related to a 
groin injury.

At the time of his separation physical examination in June 
1976, the veteran reported no history, diagnosis, or 
treatment of a groin injury.  The veteran again reported that 
he was in good health at this examination.  Clinical 
evaluation of the veteran revealed that his lower extremities 
were normal, and he was found qualified for separation from 
service.

At the time that he filed his claim of entitlement to service 
connection for a groin injury in February 1999, the veteran 
stated that he had suffered a groin injury in 1974 during 
service.

In November 1999, treatment records from the VA Medical 
Center in Wilmington, Delaware (hereinafter, "VAMC 
Wilmington") were received.  A review of this information 
does not indicate any treatment, complaints or findings 
relating to a groin injury.  

In August 2002, the veteran's service representative notified 
VA that it was withdrawing from representation of the 
veteran.


Service Connection for a Heart Condition

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent in-
service complaints of a heart condition.

The veteran reported no history, diagnosis, or treatment of a 
heart condition at his enlistment physical examination in 
June 1974.  As noted above, the veteran stated that he was in 
good health at this examination.  Clinical evaluation of the 
veteran revealed that his heart was normal, and he was found 
qualified for enlistment.

The veteran's service medical records reveal that he was seen 
on February 10, 1976 with complaints of chest pain, sore 
throat and coughing up blood.  The impression was strep 
tonsillitis.  The veteran's service medical records are 
completely silent for any in-service diagnosis or treatment 
of a heart condition or any cardiovascular disorder.

The veteran also reported no history, diagnosis, or treatment 
of a heart condition at his separation physical examination 
in June 1976 and stated that he was in good health.  Chest x-
ray was negative.  Clinical evaluation of the veteran 
revealed that his heart was normal, and he was found 
qualified for separation from service.

At the time that he filed his claim of entitlement to service 
connection for a heart condition in February 1999, the 
veteran stated that his heart problems had begun that same 
month.

A review of the veteran's post-service VA treatment records 
from VAMC Wilmington indicates that, on February 14, 1999, 
the veteran was admitted to this facility with a complaint of 
chest pain at rest after cocaine use.  The veteran's medical 
history included coronary artery disease, cocaine abuse, and 
status-post stent to the right coronary artery 10 days prior 
to this admission.  Physical examination of the veteran 
revealed that his cardiovascular system had a regular rhythm 
and rate (RRR) with no murmur.  While hospitalized a physical 
examination of the veteran conducted on February 16, 1999, 
revealed complaints of chest pain that was 3 out of 10 on the 
pain scale and shortness of breath.  The veteran's 
cardiovascular system had a regular rhythm and rate with no 
murmur, rub, or gallop, and his electrocardiogram (EKG) 
revealed atrioventricular dissociation.  The assessment 
included a new myocardial infarction contributed to by 
cocaine use.  On the discharge summary concerning the 
veteran's hospitalization, it was noted that the veteran had 
been admitted to this facility with unstable angina and was 
ruled in for a myocardial infarction by EKG and cardiac 
enzymes. The discharge diagnoses included coronary artery 
disease.

The veteran returned for a follow-up cardiac examination at 
VAMC Wilmington on February 19, 1999.  It was noted that the 
veteran had had a stent placed in his right coronary artery 
and that he had no complaints at this examination.  The 
veteran denied chest pain, nausea, vomiting, and shortness of 
breath, and he ambulated well.  Physical examination of the 
veteran revealed that his cardiovascular system had a regular 
rhythm and rate with no murmur, rub, or gallop.  Chest x-rays 
were obtained and interpreted as showing a heart size that 
was within normal limits with no infiltrates or edema.  The 
assessment included status-post stent of the right coronary 
artery and resolution of atrioventricular dissociation.

In November 1999, the veteran submitted private treatment 
records in support of his claim of entitlement to service 
connection for a heart condition.  A detailed review of this 
information indicates that, in October 1983, the veteran was 
seen by J.S.P., M.D.  X-rays of the veteran's chest were 
obtained and interpreted as showing that the veteran's heart 
was normal in size, shape, and position.  This examiner's 
impression was a normal chest study.  In January 1987, the 
veteran was seen by R.M.K., M.D.  X-rays of the veteran's 
chest were obtained and interpreted as showing that the 
veteran's heart was within normal limits in size and shape.  
This examiner's impression was that the veteran's heart was 
within normal limits.


Analysis

The veteran essentially contends on appeal that he incurred a 
groin injury and a heart condition during service.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and cardiovascular disease becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by active 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307 (2003).  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for a groin 
injury and a heart condition.  

With respect to the veteran's claim for service connection 
for a groin injury, the groin injury noted in service was 
acute and transitory, and resolved with no residuals noted 
during the remainder of the veteran's service or on 
separation examination.  Furthermore, there is no medical 
evidence establishing any current disability of the groin 
area.  Without any evidence of a current disability that 
could be related to service, the Board finds that the 
veteran's claim of entitlement to service connection for a 
groin injury should be denied.

With regard to the veteran's claim for service connection for 
a heart condition, there is simply no objective evidence that 
the veteran suffered from a heart condition during service, 
or within one year following discharge from service.  
Although the Board acknowledges that he complained of chest 
pain on one occasion during service, that pain was related to 
a strep throat infection.  No diagnosis or finding of any 
heart condition or cardiovascular disorder was noted in 
service.  The veteran's chest x-ray was completely within 
normal limits in October 1983 and January 1987. The first 
diagnosis of a heart disorder noted in the record occurred in 
1999, more than 20 years after the veteran's discharge from 
service.  

Additionally, there is no competent evidence linking his 
currently diagnosed heart condition to service.  During the 
veteran's hospitalization in February 1999, he did not 
provide a medical history at that time which included any in-
service treatment for a heart condition.  Nor did the VA 
examiners who treated the veteran and diagnosed him with 
coronary artery disease in February 1999 relate this 
condition to the veteran's service.  In fact, the veteran's 
cocaine abuse was noted as likely contributing to a new 
myocardial infarction at that time.  Without any evidence of 
a heart condition occurring during active service, and 
without any evidence that the current disease is related to 
service, the Board finds that the veteran's claim of 
entitlement to service connection for a heart condition 
should be denied.

The remaining evidence on which the veteran relies to 
establish entitlement to service connection for a groin 
injury and a heart condition are lay statements.  In this 
regard, the Board notes that the veteran is competent to 
provide lay statements as to the features or symptoms of an 
injury or illness.  Similarly, the veteran also is competent 
to provide lay statements as to the sequence of events that 
led to the injuries he purports to have sustained during 
service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran has 
maintained throughout the pendency of this appeal that he 
incurred a groin injury and a heart condition during service.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran lacks such training and knowledge, he is not 
competent to render an opinion regarding the diagnosis or 
onset of either a groin injury or a heart condition.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of these claims that a groin 
injury and a heart condition were incurred during service.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
groin injury and a heart condition.  38 U.S.C.A. § 5107 (West 
2002).  The appeal is denied.


ORDER

1.  Entitlement to service connection for a groin injury is 
denied.

2.  Entitlement to service connection for a heart condition 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



